

116 S5007 IS: Holding Providers Harmless From Medicare Cuts During COVID–19 Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5007IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Boozman (for himself, Mrs. Hyde-Smith, Mr. Cramer, Mr. Cotton, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for an increase in payment under part B of the Medicare program for certain services in response to COVID–19.1.Short titleThis Act may be cited as the Holding Providers Harmless From Medicare Cuts During COVID–19 Act of 2020. 2.Providing for an increase in payment under part B of the Medicare program for certain services to hold providers harmless while responding to COVID–19(a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the following new subsection:(dd)COVID–19 relief payments for certain services(1)In generalIn the case of an eligible service (as defined in paragraph (2)(A)) furnished during a specified year (as defined in paragraph (2)(C)) by a supplier for which payment is made under (or based on) the fee schedule established under section 1848, in addition to the amount of payment that would otherwise be made for such service under this part, there also shall be paid at the time such payment under section 1848 is made an amount equal to the specified hold harmless relief payment (as defined in paragraph (2)(B)) for such service.(2)DefinitionsIn this subsection:(A)Eligible service(i)In generalThe term eligible service means, with respect to a service furnished in a specified year by a supplier for which payment is made under (or based on) the fee schedule established under section 1848, any service (other than a service described in clause (ii)) for which the payment amount determined under (or based on) such fee schedule for such year and supplier is less than such payment amount that would have been determined under (or based on) such fee schedule for such service and supplier had such service been furnished in 2020.(ii)Excluded servicesFor purposes of clause (i), the services described in this clause are any of the following:(I)Services identified by any of HCPCS codes 99202 through 99205 or by HCPCS code 99211 (or any successor codes), but only if such service is billed in conjunction with HCPCS code G2211 (or a successor code). (II)Services identified by any of HCPCS codes 99212 through 99215 (or any successor codes).(III)Services identified by HCPCS code G2211 (or any successor code). (B)Specified hold harmless relief paymentThe term specified hold harmless relief payment means, with respect to an eligible service furnished in a specified year by a supplier, the difference between the payment amount determined under (or based on) the fee schedule established under section 1848 for such year and supplier and such amount that would have been determined under (or based on) such schedule for such service and supplier had such service been furnished in 2020. (C)Specified yearThe term specified year means 2021 and 2022.(3)CoordinationThe amount of the additional payment for a service under this subsection and subsection (m) shall be determined without regard to any additional payment for the service under subsection (m) and this subsection, respectively. The amount of the additional payment for a service under this subsection and subsection (z) shall be determined without regard to any additional payment for the service under subsection (z) and this subsection, respectively.(4)ClarificationFor purposes of this subsection, a service for which payment is made under (or based on) the fee schedule established under section 1848 includes a service payable under section 1834(k).(5)Limitation on judicial reviewThere shall be no administrative or judicial review under section 1869, 1878, or otherwise, respecting the identification of eligible services under this subsection. .(b)Conforming amendmentSection 1834(g)(2)(B) of the Social Security Act (42 U.S.C. 1395m(g)(2)(B)) is amended by striking (x) and (y) and inserting (x), (y), and (dd).